04/23/2020


Amy Eddy
ASBESTOS CLAIMS COURT JUDGE                                                                  Case Number: AC 17-0694

Flathead County Justice Center
920 South Main
Kalispell, MT 59901
(406) 758-5667


         IN THE ASBESTOS CLAIMS COURT FOR THE STATE OF MONTANA


                                                              Cause No. AC 17-0694
 IN RE ASBESTOS LITIGATION,
                                                  ORDER GRANTING MHSL PLAINTIFFS’
        Consolidated Cases                        MOTION FOR EXTENSION TO RESPOND
                                                   TO BNSF’S FOUR MOTIONS FILED ON
                                                             APRIL 16, 2020

                                                              Applicable to All Cases


       The Court, having considered MHSL Plaintiff’s Motion for Extension to Respond to
BNSF’s Four Motions Filed on April 16, 2020, and good cause appearing therefrom, hereby grants
said Motion. MHSL Plaintiffs’ have until May 15, 2020 to file responses to:

          1. BNSF’s Renewed Rule 41(b) Motion to Dismiss;
          2. BNSF’s Motion to Dismiss 103 Personal Representative Claims on the Deferred
             Docket;
          3. BNSF’s Motion to Clarify Recent Case Assignments; and
          4. BNSF’s Renewed Motion for Show-Cause Order Related to a CARD Diagnosis of
             ARD.

       DATED AND ELECTRONICALLY SIGNED AS NOTED BELOW.


                                                  4/23/2020

                                                  /s/ Amy Eddy
                                                  _________________________
                                                  Amy Eddy
                                                  Asbestos Claims Court Judge




ORDER GRANTING MHSL PLAINTIFFS’ MOTION FOR EXTENSION TO RESPOND
TO BNSF’S FOUR MOTIONS FILED ON APRIL 16, 2020                                          Page 1 of 1